Title: To Alexander Hamilton from Rufus Graves, 2 December 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Exeter Decr 2d. 1799
          
          Discharged Decr. 2d. 1799 for the disability of ulcerd legs and being a foreigner Maurice O. Quill aged thirty four years five feet 7 1/2 inches high born in Ireland town of Dubling blue eyes brown hair, light complexion enlisted Augt. 10th. 99 at Providence by Capt. George Tillinghast his disability easy to be discoverd, no certificate of naturalization appeard was produced—
          Discharged also for the disability of epileptic fitts and being a foreigner Lewis Le Mark aged twenty six years five feet 10 inches high, born in Canada blue eyes black hair dark complexion enlisted Sept. 24 at Burlington, by Capt. George Woodward—It is probable that  the disability was not discoverable at the time of enlistment—But no certificates of naturalization have been produced—
          Discharged likewise for the disability of rupture Ebenezer Fuller aged twenty two years & eight month five feet eight inches high—born in Vermont, County of Windham & town of Rockingham, blue eyes Brown hair, light complexion enlisted 29th. Oct. 99 at Newbury by Capt. George Woodward—Uncertain whether this disability was discoverable at the time of enlistment
          
            R Graves Lt Col. Com. 16th US Regt
          
        